FOREBEARANCE AND MODIFICATION AGREEMENT


        This Forbearance and Modification Agreement (this "Agreement") by and
between Invisa, Inc., a Nevada corporation, having a business at 290 Cocoanut
Avenue, Sarasota Florida 34236 (the “Borrower”), and Centurian Investors, Inc.,
a Delaware corporation, having an address at 290 Cocoanut Avenue, Suite 1A,
Sarasota, Florida 34236 (the “Lender”) is entered into as if this  1st day of
June, 2008 and shall be effective as of the date hereof (the “Effective Date”).


RECITALS:


WHEREAS, Lender and Borrower are parties to a certain Promissory Note, dated
February 28, 2007, in the principal amount of up to One Hundred Fifty Thousand
($150,000.00) (the “First Note”), that certain Promissory Note, dated July 25,
2007 in the principal amount of Fifty Thousand ($50,000) dollars (the “Second
Note”), that certain Promissory Note, dated October 23, 2007 in the principal
amount of Fifty Thousand ($50,000) dollars (the “Third Note”), that certain
Promissory Note, dated March 28, 2008 in the principal amount of One Hundred
Fifty Thousand ($150,000.00) dollars (the “Fourth Note”) and that certain
Promissory Note, dated June 1, 2009 in the principal amount of One Hundred
Thousand ($100,000.00) Dollars (the “Fifth Note”; the First Note, Second Note,
Third Note, Fourth Note and the Fifth Note being hereinafter collectively
referred to as the “Notes”); and


WHEREAS, the Notes are secured by (a) an aggregate of  Sixty Six Million Six
Hundred Sixty Six Thousand Six Hundred Sixty Six (66,666,666 ) shares of common
stock of Borrower and (b) a first priority lien on all of the assets of Borrower
as more specifically described in the Notes and that certain General Security
Agreement, dated February 28, 2007 (the “Security Agreement” the Notes and the
Security Agreement, together with all documents executed in connection therewith
being hereinafter referred to collectively as the “Loan Documents”); and


WHEREAS, Borrower hereby requests Lender’s forbearance with respect to certain
provisions of the Notes; and


WHEREAS, Borrower and Lender desire to modify certain of the provisions of the
Notes as more specifically set forth herein.


NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:
 
        1.              Terms used herein which are defined in the Loan
Documents shall have the same meanings when used herein unless otherwise
provided herein.
 
        2.              Without in any way waiving any existing Event of Default
and at the request of the Borrower, Lender hereby agrees forbear from exercising
any remedy available to Lender upon the occurrence of an Event of Default under
paragraph 13(a)(i) of each of the First Note, Second Note, Third Note and Fourth
Note  from the Effective Date hereof and until the earlier of September 30, 2008
or an Acceleration under any provision other than paragraph 13(a)(i) under such
Notes (the “Forbearance Period”).
 
        3.              The interest rate payable during the Forbearance Period
shall be the Interest Rate.
 
        4.              Borrower understands and agrees that the remaining
provisions of the Notes shall remain in full force and effect without any
changes or modification except as expressly stated herein; including, without
limitation, the cure periods set forth in paragraph 13(b) of the
Notes.   Borrower further agrees that in the event that all principal and
interest payments due and owing to Lender under the Notes are not paid in full
on or before the Maturity Date, then, for purposes of paragraph 13(b) of the
Notes, an Acceleration event shall be deemed to have occurred on the Maturity
Date.  Borrower hereby waives any requirement by Lender to deliver to Borrower a
Default Notice under paragraph 13(b) of the Notes and agrees that the Maturity
Date shall be deemed the date of the Default Notice for purposes of calculating
the cure and other time periods set forth in paragraph 13(b) of the Notes.
 
        5.              The provisions set forth herein are limited precisely as
written and shall not be deemed to (a) be a consent to, or waiver or
modification of, any other term or condition of the Loan Documents, or (b)
except as expressly set forth herein, prejudice any right or rights which the
Lender may now have or may have in the future under or in connection with the
Loan Documents or any of the other documents referred to therein. Except as
expressly modified hereby or by express written amendments thereof, the terms
and provisions of the Loan Documents or any other documents or instruments
executed in connection with any of the foregoing are and shall remain in full
force and effect. In the event of a conflict between this Agreement and any of
the foregoing documents, the terms of this Agreement shall be controlling. The
representations and warranties made in each Loan Document are true and correct
in all material respects on and as of the date of this Agreement.
 
        6.              To induce the Lender to execute and deliver this
Agreement (which representations shall survive the execution and delivery of
this Agreement), Borrower represents and warrants to the Lender that:


            (a) this Agreement has been duly authorized, executed and delivered
by it and constitutes the legal, valid and binding obligation, contract and
agreement of the Borrower enforceable against it in accordance with its terms,
except as enforcement may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws or equitable principles relating to or limiting
creditors' rights generally; and
 
            (b) the execution, delivery and performance by the Borrower of this
Agreement (i) has been duly authorized by all requisite corporate action, (ii)
does not require the consent or approval of any governmental or regulatory body,
agency, or other party and (iii) will not (A) violate (1) any provision of law,
statute, rule or regulation or its certificate of incorporation or bylaws, (2)
any order of any court or any rule, regulation or order of any other agency or
government binding upon it, or (3) any provision of any material indenture,
agreement or other instrument to which it is a party or by which its properties
or assets are or may be bound.
 
        7.              As a condition to and as consideration for the
agreements of Lender set forth herein, Borrower shall:
 
         (a) pay to Lender  all  accrued but unpaid interest on the Notes.;
 
              (b) prepay any and all remaining interest on the Notes from the
date hereof  through May 31, 2008.
 
                                  (c) pay to Lender a forbearance fee in the
amount Two Thousand ($2,000.00) dollars.


                                          (d) Borrower shall pay all costs and
expenses of Lender in connection with this Agreement, including, without
limitation, reasonable attorneys fees of Lender.


                                          (e) Permit Lender, at its request and
in its discretion, to appoint up to three members to the Board of Directors of
Borrower at any time during the forbearance period.
.


8.              None of the provisions of this Agreement shall inure to the
benefit of Borrower or any person other than Lender. Consequently, Borrower
shall not be, and no person other than the Lender shall be, entitled to rely
upon or raise a claim or defense, in any manner whatsoever, the failure of
Lender to comply with the provisions of this Agreement.  Lender shall
not incur any liability to Borrower or any other person for any act or
omission  whatsoever.


9.              This Agreement and the rights and obligations of the parties
hereunder and under the Forbearance Agreement shall be construed in accordance
with and be governed by the laws of the State of Florida.


10.              This Agreement and the documents referred to herein represent
the entire understanding of the parties hereto regarding the subject matter
hereof and supersede all prior and contemporaneous oral and written agreements
of the parties hereto with respect to the subject matter hereof.


11.              This Agreement may be executed in any number of counterparts
and by different parties on separate counterparts and all of such counterparts
shall together constitute one and the same instrument. Complete sets of
counterparts shall be lodged with the Borrower and the Lender.


IN WITNESS WHEREOF, this Agreement is executed as of the date first written
above and shall be effective as of the Effective Date.






INVISA,
INC.                                                                                               CENTURIAN
INVESTORS, INC.






/s/Edmund C.
King                                                                                       /s/
Howard Curd
Name: Edmund C.
King                                                                                Name: 
Howard Curd
Title:   Chief Financial
Officer                                                                      Title:
President
Dated:  July 25, 2008                             Dated:  July 25, 2008


